           Case 2:17-cv-01745-RFB-DJA Document 395 Filed 07/27/21 Page 1 of 2


1    AARON D. FORD
      Attorney General
2    HENRY H. KIM (Bar No. 14390)
      Deputy Attorney General
3    State of Nevada
     Office of the Attorney General
4    555 E. Washington Ave., Ste. 3900
     Las Vegas, Nevada 89101
5    (702) 486-3095 (phone)
     (702) 486-3773 (fax)
6    Email: hkim@ag.nv.gov
7    Attorneys for Defendants
     Alberto Buencamino, James Dzurenda,
8    Bob Faulkner, Linda Fox, Rio Manalang,
     Francis Oakman, Perry Russell, and Brian Williams
9
10                               UNITED STATES DISTRICT COURT
11                                   DISTRICT OF NEVADA
12   Wayne A. Porretti,                                Case No. 2:17-cv-01745-RFB-DJA
13                  Plaintiff,                       STIPULATION AND ORDER FOR
                                                      EXTENSION OF TIME TO FILE
14   v.                                             OPPOSITION AND REPLY BRIEFS
                                                       TO DISPOSITIVE MOTIONS
15   Dzurenda, et al.,
16                  Defendants.
17

18         Plaintiff, Wayne A. Porretti, by and through counsel, Jason C. Makris, and
19   Defendants, Alberto Buencamino, James Dzurenda, Bob Faulkner, Linda Fox, Rio
20   Manalang, Francis Oakman, Perry Russell, and Brian Williams, by and through counsel,
21   Aaron D. Ford, Attorney General of the State of Nevada, and Henry H. Kim, Deputy
22   Attorney General, hereby stipulate and agree to extend the deadline to file reply briefs to
23   dispositive motions and the deadline for Defendants to respond to Plaintiff’s Countermotion
24   for Additional Discovery as follows:
25

26   ...
27   ...
28   ...



                                            Page 1 of 2
          Case 2:17-cv-01745-RFB-DJA Document 395 Filed 07/27/21 Page 2 of 2


1          Reply briefs and Defendants’ Response to Plaintiff’s Countermotion for Additional
2    Discovery (ECF No. 389) due: August 9, 2021.
3          Dated this 26th day of July, 2021.
4    MAKRIS LEGAL SERVICES, LLC                    AARON D. FORD
                                                   Attorney General
5

6    By: /s/ Jason C. Makris                       By: /s/ Henry H. Kim
         Jason C. Makris (No. 11192)                   Henry H. Kim (No. 14390)
7        Attorney for Plaintiff Wayne Porretti         Deputy Attorney General
                                                       Attorneys for Defendants
8                                                      Alberto Buencamino, James Dzurenda,
                                                       Bob Faulkner, Linda Fox, Rio Manalang,
9                                                      Francis Oakman, Perry Russell, and
                                                       Brian Williams
10

11

12                                                   IT IS SO ORDERED:

13
                                                     ____________________________________
14
                                                     UNITED STATES DISTRICT JUDGE
15
                                                     Dated: _____________________________
16

17                                               DATED this 27th day of July, 2021.
18

19

20

21

22

23

24

25

26

27

28



                                             Page 2 of 2
